DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walter et al. (U.S. Pub. No. 2010/0036191).  Regarding claim 1, Walter et al. (hereinafter Walter) discloses a method of treating dysautonomia in a human via transcranial magnetic stimulation, the method comprising: positioning an induction device (treatment coil) in proximity to a head region of the human adjacent a prefrontal cortical brain region of the human ([0008], [0033], [0034] and [0044] and Fig. 5); and  by applying current to the induction device at a frequency of about 5 Hertz or less [0036]  or via inhibitory theta bursts at a frequency of about 40 Hertz to about 60 Hertz, wherein the inhibitory theta bursts are delivered as single trains of transcranial magnetic stimulation lasting from about 20 seconds to about 60 seconds.  Regarding claim 2, the transcranial magnetic stimulation is delivered non-invasively as the coil resides exterior to the patient ([0033], [0036] and Fig. 1).  Regarding claim 3, the magnetic stimulation is delivered to a dorsolateral prefrontal cortex region [0034].  Regarding claim 4, the induction device is free from direct contact with the head region of the human (Fig. 1 and [0031]-[0033]).  Regarding claim 5, the induction device (treatment coil) comprises a first magnetic coil 110 ([0020], [0021] and Fig. 1).  Regarding claim 7, the induction device comprises a second magnetic coil 120 ([0020], [0021] and Fig. 1).  Regarding claim 9, the magnetic stimulation has a magnetic field strength ranging from about 0.5 Tesla to about 2 Tesla [0036].  Regarding claim 11, the magnetic stimulation is delivered to the human during an initial course of one or more treatment sessions (15 minute session [0050]).  Regarding claim 13, the magnetic stimulation is delivered to the human for a time period ranging from about 15 minutes to about 2 hours per treatment session in the initial course (15 minute session [0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (U.S. Pub. No. 2010/0036191) in view of Pascual-Leone et al. (U.S. Pub. No. 2010/0113959).  Regarding claims 6 and 8, Walter discloses the invention as claimed, see rejection supra; however Walter fails to disclose wherein the first and second coils each have a width ranging from about 40 millimeters to about 200 millimeters.  Pascual-Leone et al. (hereinafter Pascual-Leone) discloses a portable TMS device for delivering a TMS procedure to a targeted portion of a patient’s brain (see Abstract), wherein a coil for carrying out the TMS procedure has a diameter ranging from 4 to 9 cm (40 mm to 90 mm) [0140].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct a TMS coil as taught Walter, of coil diameters as suggested by Pascual-Leone, as Walter discloses the use of TMS coils for the provision of targeted brain stimulation [0033] and Pascual-Leone teaches that coils of diameters ranging from (40 mm to 90 mm) are critical in inducing currents at the site of stimulation in TMS procedures [0140].  

Regarding claim 15, Walter discloses the invention as claimed, see rejection supra; however Walter fails to disclose wherein the magnetic stimulation is delivered to the human during a booster course of one or more treatment sessions after the initial course of one or more treatment sessions is completed.  Pascual-Leone discloses a portable TMS device for delivering a TMS procedure to a targeted portion of a patient’s brain (see Abstract), wherein the initial course of one or more treatment sessions includes from about 6 to 30 treatment sessions (daily for 10 to 20 days) [0122] during an induction phase, and that maintenance therapy or “a booster course” is generally needed weekly to monthly following the “initial course” or induction phase [0122].  
Regarding claim 16, Walter and Pascual-Leone do not disclose explicitly that the magnetic stimulation is delivered to the human for a time period ranging from about 15 minutes to about 2 hours per treatment session in the booster course, however Walter and Pascual-Leone make such obvious as Walter discloses that the treatment sessions are delivered to the human for a time period ranging from about 15 minutes to about 2 hours per treatment session in the initial course (15 minute session [0050]).
Regarding claim 17, Pascual-Leone discloses wherein a time period completion of the initial course and initiation of the booster course ranges from about 1 month to about 1 year (this is construed as a time period between completion of the initial course and initiation of the booster course; Pascual-Leone teaches weekly to monthly maintenance sessions following the induction phase [0122]).
Regarding claim 18, a time period between individual treatment sessions in the booster course ranges from about 1 month to about 1 year (Pascual-Leone teaches weekly to monthly maintenance sessions following the induction phase [0122]).
.

Claims 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (U.S. Pub. No. 2010/0036191) in view of Williams et al. (U.S. Patent No. 10,449,384).  Regarding claims 10, 19 and 20, Walter discloses the invention as claimed, see rejection supra; however Walter fails to disclose wherein one or more physiological parameters of the human are measured during delivery of the magnetic stimulation, after delivery of the magnetic stimulation or both, or balance of sympathetic or parasympathetic activities, or restoring heart rate variability. Williams et al. (hereinafter Williams) discloses TMS in order to stimulate specific areas of the patient’s brain to treat medical conditions such as depression and neuropathic pain (see Abstract), wherein heart rate variability is monitored/measured as such is treatment-responsive for resolution of prefrontal dysregulation and sympathetic/parasympathetic balance (col. 12, lines 3-8 and 60-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure a physiological parameter such as heart rate variability as taught by Walter, in a method for treating brain conditions as suggested by Williams as Walter recognizes the necessity of treating neurological, prefrontal brain conditions ([0004] and [0008]) and Williams teaches that heart rate variability is treatment-responsive for resolution of prefrontal disorders (col. 12, lines 3-8).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.